ITEMID: 001-109153
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: PAPAIOANNOU AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;George Nicolaou;Lech Garlicki;Ledi Bianku;Nebojša Vučinić;Päivi Hirvelä
TEXT: The eight applicants are a family. The first applicant, Christina Papaioannou, is the mother of the other seven applicants, Ioannis Papaioannou, Demetris Papaioannou, Eftihia Hadjinicolaou (née Papaioannou), Neophytos Papaioannou, Stavros Papaioannou, Panayiotis Papaioannou and Andreas Papaioannou. They are all Cypriot nationals of Greek-Cypriot origin born in 1929, 1949, 1951, 1952, 1957, 1962 and 1966 respectively. Applicants nos. 1, 2, 3, 6 and 7 are living in Deryneia and applicants nos. 4, 5 and 8 are living in Nicosia. They are represented before the Court by Mr A. Demetriades and Ms E.Nathanael, lawyers practising in Nicosia.
The facts of the case, as submitted by the applicants, may be summarised as follows.
The applicants are owners and/or part owners of seven plots of land and three houses all situated in the area of Famagusta. Five of the plots of land were used for agricultural purposes and according to the applicants the produce from these plots was the main source of their family income. The three houses were situated on the remaining two plots of land. One of the houses was rented out whilst the other two were the homes of the applicants.
In July 1974, the applicants were forced to abandon their homes and property in Famagusta. They have not had access and/ or use of them ever since.
